DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase “a portion of an interior of the electrochromic layer exposed” renders the claim indefinite.  It is not clear how “an interior” of the electrochromic layer is defined.  Therefore, the rejection below will be based on the broadest reasonable interpretations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-12, 14-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2013010347) in view of Wang et al. (US 20170298682).
Regarding claim 10, Tajima (figs. 1a, 1b and 2) discloses an electrochromic film comprising an electrochromic layer 70 deposited with an electrochromic material, a charge storage layer 30, and a solid electrolyte 40 disposed between the electrochromic layer and the charge storage layer, and an edge protection material 80 covering edges of the electrochromic layer (see fig. 1b), wherein the edge protection material is electrically conductive ([0010]).  Tajima discloses all the claimed limitations except that the solid electrolyte layer is a solid polymer electrolyte layer, and that the edge protection material functions as an electrode of the electrochromic film.  Within the same view of endeavor, Wang discloses this teaching that the solid electrolyte layer can a solid polymer electrolyte layer ([0127]).  Furthermore, Tajima ([0109-0110]) teaches that in the configuration of figure 1b wherein the protection layer covers the edges of the electrochromic layer, the electrodes have to be connected to the electrochromic layer for switching.  With the protective layer covers the electrochromic layer, one of ordinary skill in the art has no choice but to make at least an electrically conductive portion of the protective layer 80 on the edge of the electrochromic layer to create a conductive path for switching purpose.  With the teaching above that the edge protection material is electrically conductive ([0010]), it would have been obvious to make a portion of the edge protection material as an electrode pad of the electrochromic film.  Therefore, it would have been obvious to one of ordinary skill in the art to implement polymer electrolyte layer as an alternative and to make the edge protection material function as an electrode of the electrochromic film to create a conductive path for switching purpose.
Regarding claim 11, Tajima further discloses that the edge protection material is epoxy ([0100]).
Regarding claim 12, Wang ([0052]) further discloses that the edge protection material includes polyvinyl siloxane (PVS), thermoplastic polyurethane (TPU), or ethylene-vinyl acetate (EVA).

Regarding claim 15, Wang ([0127] and [0135]) further discloses that the solid polymer electrolyte comprises an electrolyte salt and a polymer matrix.
Regarding claim 16, Tajima ([0085]) further discloses that the first and second electrodes each include an electrode layer including tin doped indium oxide (ITO).
Regarding claim 17, Tajima (figs. 1a, 1b and 4) discloses an electrochromic device comprising a first glass panel 110 (lower), a first interlayer 10 on the first glass panel, a second glass panel 110 (upper), a second interlayer 100 on the second glass panel, and an electrochromic film 70 between the first interlayer and the second interlayer, wherein the electrochromic film comprises an electrochromic layer deposited with an electrochromic material, a charge storage layer 30, a solid polymer electrolyte 40 disposed between the electrochromic layer and the charge storage layer, and an edge protection material 80 covering edges of the electrochromic layer (see figure 1b), wherein the edge protection material is electrically conductive ([0010]).  Tajima discloses all the claimed limitations except that the solid electrolyte layer is a solid polymer electrolyte layer, and that the edge protection material functions as an electrode of the electrochromic film.  Within the same view of endeavor, Wang discloses this teaching that the solid electrolyte layer can a solid polymer electrolyte layer ([0127]).  Furthermore, Tajima ([0109-0110]) teaches that in the configuration of figure 1b wherein the protection layer covers the edges of the electrochromic layer, the electrodes have to be connected to the electrochromic layer for switching.  With the protective layer covers the electrochromic layer, one of ordinary skill in the art has no choice but to make at least an electrically conductive portion of the protective layer 80 on the edge of the electrochromic layer to create a conductive path for switching purpose.  With the teaching above that the edge protection material is electrically conductive ([0010]), it would have been obvious to make a portion of the edge protection material as an electrode pad of the electrochromic film.  
Regarding claim 20, Tajima (figure 1b) further discloses that at least edges of the solid polymer electrolyte, and the charge storage layer are covered by the edge protection material.
Regarding claim 21, Wang ([0127] and [0135]) further discloses that the solid polymer electrolyte comprises an electrolyte salt and a polymer matrix.
Regarding claim 22, Tajima ([0085]) further discloses that the first and second electrodes each include an electrode layer including tin doped indium oxide (ITO).
Regarding claim 23, Tajima in view of Wang discloses that the edge protection material covers edges of the electrochromic layer (see figure 1b).  Tajima in view of Wang does not disclose that a portion of an interior of the electrochromic layer is exposed.  However, this modification is merely a design preference.  Therefore, it would have been obvious to one of ordinary skill in the art to modify different configuration for design preference purpose.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham 	can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/
Primary Examiner, Art Unit 2872                                                                                                                                                                                         3/20/22